Citation Nr: 1728764	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to January 1991 and from November 1992 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the VA RO in Columbia, South Carolina.  

This has been previously before the Board, most recently in October 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Service treatment records (STRs) are silent for complaints of, or treatment for, hearing loss while the Veteran was in active service.  However, the Veteran asserts that his hearing loss began in February 1993.  

A review of the Veteran's service personnel records (SPRs) show the Veteran was a supply specialist assigned to motor transport operations and a heavy vehicle driver while in active service.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  Also, the Board finds the Veteran competent to report that he first experienced symptoms of hearing loss during active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds him credible.

The Veteran was afforded a VA audiology evaluation in September of 2010.  At that time, he was found to have bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and noted that an etiology opinion could not be provided without resorting to speculation.  

In November 2010, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not related to active service.  In this regard, the examiner noted that the differences between the entrance and separation were within the test-retest reliability and did not exceed the criteria for Standard Threshold Shift per OSHA.    

In August 2014, the Veteran was afforded another VA audiology evaluation.  At that time, the Veteran was once again found to have bilateral hearing loss disability for VA purposes.  The examiner opined that the bilateral hearing loss was less likely as not caused by or a result of an event in military service.  In this regard, the examiner again cited to the Veteran's normal separation audiogram and further noted that the literature did not support delayed onset hearing loss from noise exposure.  

The Board finds the September 2010 and the August 2014 examinations to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide a sufficient rationale.  The examiner relied heavily on literature that found delayed onset induced hearing loss to be unlikely.  However, the examiner did not provide any source statements pertaining to the cited literature, nor did the examiner provide any additional supporting facts regarding the conclusions reached.  Further, the examiner relied heavily on the finding that the Veteran had a normal audiogram at the time of his separation from active service.  However, the examiner appears to have failed to consider the Veteran's statements regarding the onset and continuity of his decreased hearing acuity.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


